SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForDecember 6, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Proceeds 2 Parent Company Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Equity 1/1/2013 to 9/30/2013 11 1/1/2012 to 9/30/2012 12 Statement of Value Added 13 Comments on the Company’s Performance 14 Notes to the Financial Statements 20 Comments on the Company’s Projections Trend 74 Other Information Deemed as Relevant by the Company 75 Reports and Statements Unqualified Report on Special Review 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 9/30/2013 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 3/21/2013 Others 6/21/2013 Common 2.34500 Page 2 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 9/30/2013 Previous Year 12/31/2012 1 Total Assets 27,560,792 26,476,097 1.01 Current Assets 3,129,492 3,330,598 1.01.01 Cash and Cash Equivalents 1,828,770 1,915,974 1.01.03 Accounts Receivable 1,152,737 1,148,218 1.01.03.01 Trade Accounts Receivable 1,022,812 1,038,945 1.01.03.02 Other Accounts Receivable 129,925 109,273 1.01.03.02.01 Balances with Related Parties 129,925 109,273 1.01.04 Inventories 45,747 53,028 1.01.06 Recoverable Taxes 15,700 118,421 1.01.06.01 Current Recoverable Taxes 15,700 118,421 1.01.08 Other Current Assets 86,538 94,957 1.01.08.03 Other 86,538 94,957 1.01.08.03.01 Restricted Cash 10,473 64,977 1.01.08.03.20 Other Accounts Receivable 76,065 29,980 1.02 Noncurrent Assets 24,431,300 23,145,499 1.02.01 Long-Term Assets 893,759 906,391 1.02.01.03 Accounts Receivable 374,039 335,687 1.02.01.03.01 Trade Accounts Receivable 374,039 335,687 1.02.01.06 Deferred Taxes 141,625 145,302 1.02.01.06.01 Deferred Income Tax and Social Contribution 141,625 145,302 1.02.01.08 Receivables from Related Parties 126,413 153,098 1.02.01.08.03 Receivables from Controlling Shareholders 126,413 153,098 1.02.01.09 Other Noncurrent Assets 251,682 272,304 1.02.01.09.04 Escrow Deposits 50,537 53,158 1.02.01.09.05 ANA – National Water Agency 104,967 108,099 1.02.01.09.20 Other Accounts Receivable 96,178 111,047 1.02.02 Investments 76,714 74,872 1.02.02.01 Shareholdings 22,675 20,826 1.02.02.01.04 Other Shareholdings 22,675 20,826 1.02.02.02 Investment Properties 54,039 54,046 1.02.03 Property, Plant and Equipment 185,160 196,710 1.02.04 Intangible Assets 23,275,667 21,967,526 1.02.04.01 Intangible Assets 23,275,667 21,967,526 1.02.04.01.01 Concession Contracts 8,094,825 8,006,130 1.02.04.01.02 Program Contracts 5,154,483 4,390,263 1.02.04.01.03 Service Contracts 9,905,339 9,568,487 1.02.04.01.04 Software License 121,020 2,646 Page 3 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 9/30/2013 Previous Year 12/31/2012 2 Total Liabilities 27,560,792 26,476,097 2.01 Current Liabilities 2,716,136 3,758,189 2.01.01 Labor and Pension Plan Liabilities 354,514 267,332 2.01.01.01 Pension Plan Liabilities 21,963 35,188 2.01.01.02 Labor Liabilities 332,551 232,144 2.01.02 Trade Accounts Payable 217,658 295,392 2.01.02.01 Domestic Suppliers 217,658 295,392 2.01.03 Tax Liabilities 231,167 152,710 2.01.03.01 Federal Tax Liabilities 225,828 147,013 2.01.03.01.01 Income Tax and Social Contribution Payable 137,749 0 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 40,985 46,576 2.01.03.01.03 INSS (social security contribution) Payable 29,791 29,401 2.01.03.01.04 Installment Program - Law 10684/03 0 19,011 2.01.03.01.20 Other Federal Taxes 17,303 52,025 2.01.03.03 Municipal Taxes Liabilities 5,339 5,697 2.01.04 Loans and Financing 705,971 1,342,594 2.01.04.01 Loans and Financing 655,457 833,635 2.01.04.01.01 In Domestic Currency 429,207 635,968 2.01.04.01.02 In Foreign Currency 226,250 197,667 2.01.04.02 Debentures 50,514 508,959 2.01.05 Other Liabilities 595,962 1,135,078 2.01.05.01 Payables Related Parties 1,772 958 2.01.05.01.03 Payables to Controlling Shareholders 1,772 958 2.01.05.02 Other 594,190 1,134,120 2.01.05.02.01 Dividends and Interest on Equity Payable 130 414,355 2.01.05.02.04 Services Payable 303,688 389,091 2.01.05.02.05 Refundable Amounts 34,893 42,479 2.01.05.02.06 Program Contract Commitments 158,261 148,220 2.01.05.02.07 Private Public Partnership – PPP 13,759 24,357 2.01.05.02.09 Indemnities 16,640 8,697 2.01.05.02.20 Other Payables 66,819 106,921 2.01.06 Provisions 610,864 565,083 2.01.06.01 Tax, Social Security, Labor and Civil Provisions 109,404 112,119 2.01.06.01.01 Tax Provisions 6,643 9,912 2.01.06.01.02 Social Security and Labor Provisions 64,638 59,868 2.01.06.01.04 Civil Provisions 38,123 42,339 2.01.06.02 Other Provisions 501,460 452,964 2.01.06.02.03 Provisions for Environmental 42,404 11,586 2.01.06.02.04 Provisions for Customers 366,927 355,520 2.01.06.02.05 Provisions for Suppliers 92,129 85,858 2.02 Non-Current Liabilities 12,335,261 11,461,146 2.02.01 Loans and Financing 8,379,212 7,532,661 2.02.01.01 Loans and Financing 5,037,410 4,669,478 Page 4 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 9/30/2013 Previous Year 12/31/2012 2.02.01.01.01 In Domestic Currency 1,713,375 1,651,384 2.02.01.01.02 In Foreign Currency 3,324,035 3,018,094 2.02.01.02 Debentures 3,341,802 2,863,183 2.02.02 Other Payables 3,396,421 3,304,414 2.02.02.02 Other 3,396,421 3,304,414 2.02.02.02.04 Pension Plan Liabilities 2,680,300 2,592,550 2.02.02.02.05 Program Contract Commitments 97,880 87,407 2.02.02.02.06 Private Public Partnership – PPP 332,304 331,960 2.02.02.02.07 Indemnities 8,057 17,577 2.02.02.02.08 TAC – Retirees 39,748 36,804 2.02.02.02.09 Deferred COFINS and PASEP 127,944 123,731 2.02.02.02.20 Other Payables 110,188 114,385 2.02.04 Provisions 559,628 624,071 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 230,957 292,198 2.02.04.01.01 Tax Provisions 57,785 58,173 2.02.04.01.02 Pension PLan and Labor Provisions 83,988 111,830 2.02.04.01.04 Civil Provisions 89,184 122,195 2.02.04.02 Other Provisions 328,671 331,873 2.02.04.02.03 Provisions for Environmental 138,401 136,839 2.02.04.02.04 Provisions for Customers 159,132 165,735 2.02.04.02.05 Provisions for Suppliers 31,138 29,299 2.03 Equity 12,509,395 11,256,762 2.03.01 Paid-Up Capital 6,203,688 6,203,688 2.03.02 Capital Reserves 124,255 124,255 2.03.02.07 Projects Support 108,475 108,475 2.03.02.08 Incentive Reserves 15,780 15,780 2.03.04 Profit Reserve 5,307,433 5,387,634 2.03.04.01 Legal Reserve 616,814 616,814 2.03.04.08 Additional Dividend Proposed 0 80,201 2.03.04.10 Reserve for Investments 4,690,619 4,690,619 2.03.05 Retained Earnings/Accumulated Losses 1,332,834 0 2.03.08 Other Comprehensive Income -458,815 -458,815 Page 5 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 3.01 Revenue from Sales and/or Services 2,772,359 8,213,681 2,710,985 7,763,716 3.02 Cost of Sales and/or Services -1,642,196 -4,911,007 -1,592,348 -4,656,557 3.02.01 Cost of Sales and/or Services -1,102,743 -3,242,363 -993,171 -2,952,507 3.02.02 Construction Cost -539,453 -1,668,644 -599,177 -1,704,050 3.03 Gross Profit 1,130,163 3,302,674 1,118,637 3,107,159 3.04 Operating Income/Expenses -284,880 -1,006,084 -456,398 -1,094,916 3.04.01 Selling Expenses -171,264 -477,270 -188,892 -528,182 3.04.02 General and Administrative Expenses -127,092 -552,372 -207,387 -530,417 3.04.04 Other Operating Income 16,531 40,749 14,528 48,009 3.04.04.01 Other Operating Income 19,077 46,095 16,114 53,341 3.04.04.02 COFINS and PASEP -2,546 -5,346 -1,586 -5,332 3.04.05 Other Operating Expenses -4,792 -18,667 -74,061 -80,683 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -2,634 -8,067 -73 -1,881 3.04.05.03 Tax Incentives -2,068 -10,354 -3,730 -8,417 3.04.05.04 Provision for Asset Impairment 0 0 -35,127 -35,127 3.04.05.05 Provision for Inventory Losses 0 0 -35,087 -35,087 3.04.05.20 Other -90 -246 -44 -171 3.04.06 Equity in the Earnings (Losses) of Subsidiaries 1,737 1,476 -586 -3,643 3.05 Income Before Financial Result and Taxes 845,283 2,296,590 662,239 2,012,243 3.06 Financial Result -119,936 -299,884 -109,293 -395,657 3.06.01 Finance Income 74,983 269,640 68,232 226,644 3.06.01.01 Finance Income 74,967 269,409 68,282 226,749 3.06.01.02 Foreign Exchange Gains 16 231 -50 -105 3.06.02 Finance Expenses -194,919 -569,524 -177,525 -622,301 3.06.02.01 Finance Expenses -108,287 -410,811 -154,450 -476,759 3.06.02.02 Foreign Exchange Losses -86,632 -158,713 -23,075 -145,542 Page 6 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements / Statement of Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 3.07 Earnings Before Income Tax 725,347 1,996,706 552,946 1,616,586 3.08 Income Tax and Social Contribution -250,383 -663,872 -191,182 -470,098 3.08.01 Current -256,336 -660,195 -240,126 -479,581 3.08.02 Deferred 5,953 -3,677 48,944 9,483 3.09 Net Result from Continued Operations 474,964 1,332,834 361,764 1,146,488 3.11 Profit/Loss for the Period 474,964 1,332,834 361,764 1,146,488 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Share 0.69489 1.94999 0.52927 1.67736 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Share 0.69489 1.94999 0.52927 1.67736 Page 7 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 7/1/2013 to 9/30/2013 YTD Current Year 1/1/2013 to 9/30/2013 Same Quarter Previous Year 7/1/2012 to 9/30/2012 YTD Previous Year 1/1/2012 to 9/30/2012 4.01 Net Income for the Period 474,964 1,332,834 361,764 1,146,488 4.03 Comprehensive Income for the Period 474,964 1,332,834 361,764 1,146,488 Page 8 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2013 to 9/30/2013 YTD Previous Year 1/1/2012 to 9/30/2012 6.01 Net Cash from Operating Activities 2,157,978 1,847,791 6.01.01 Cash from Operations 3,315,346 3,263,693 6.01.01.01 Net Income Before Income Tax and Social Contribution 1,996,706 1,616,586 6.01.01.02 Provision and Inflation Adjustments on Provisions 154,444 231,150 6.01.01.04 Financial Charges from Customers -167,665 -114,613 6.01.01.05 Residual Value of Written-Off Property, Plant and Equipment 8,067 2,129 6.01.01.06 Depreciation and Amortization 600,309 543,702 6.01.01.07 Interest on Loans and Financing Payable 276,654 306,742 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financing 207,776 169,399 6.01.01.09 Interest and Monetary Variation on Liabilities 17,458 1,147 6.01.01.10 Interest and Monetary Variation in Assets -8,023 -9,919 6.01.01.11 Allowance for Doubtful Accounts 83,924 304,011 6.01.01.12 Provision for Consent Decree (TAC) 17,314 24,482 6.01.01.13 Equity in the Earnings of Subsidiaries -1,476 3,643 6.01.01.14 Provision for Sabesprev Mais 7,383 -6,522 6.01.01.15 Other Provisions/Reversals -34,975 1,186 6.01.01.16 Transfer of Funds to São Paulo Municipal Government -4,612 -4,080 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -35,170 -36,919 6.01.01.18 Pension Plan Liabilities 197,232 161,355 6.01.01.20 Other Adjustments 0 70,214 6.01.02 Changes in Assets and Liabilities -376,447 -657,140 6.01.02.01 Trade Accounts Receivable 64,955 -81,138 6.01.02.02 Balances and Transactions with Related Parties 10,623 50,582 6.01.02.03 Inventories 7,034 4,791 6.01.02.04 Recoverable Taxes 0 -27,229 6.01.02.05 Other Accounts Receivable -28,084 -95,741 6.01.02.06 Escrow Deposits 2,621 -150,326 6.01.02.08 Contractors and Suppliers -39,694 -28,618 6.01.02.09 Payroll, Provisions and Social Contribution 87,182 48,832 6.01.02.10 Pension Plan Liabilities -109,482 -98,573 6.01.02.11 Taxes and Contributions Payable -88,897 -76,930 6.01.02.12 Services Received -85,403 -4,434 6.01.02.13 Other Liabilities -28,409 85,326 6.01.02.14 Provisions -173,106 -285,624 6.01.02.15 Deferred COFINS/PASEP 4,213 1,942 6.01.03 Other -780,921 -758,762 Page 9 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2013 to 9/30/2013 YTD Previous Year 1/1/2012 to 9/30/2012 6.01.03.01 Interest Paid -394,918 -471,168 6.01.03.02 Income Tax and Social Contribution Paid -386,003 -287,594 6.02 Net Cash from Investing Activities -1,503,878 -1,330,861 6.02.01 Acquisition of Property, Plant and Equipment -11,560 -12,305 6.02.02 Increase in Intangible Assets -1,546,449 -1,342,180 6.02.03 Increase (Decrease) in Investment -373 -5,092 6.02.04 Restricted Cash 54,504 28,716 6.03 Net Cash from Financing Activities -741,304 -892,696 6.03.01 Funding – Loans 1,391,619 995,442 6.03.02 Amortization of Loans -1,590,430 -1,350,366 6.03.03 Payment of Interest on Equity -498,669 -537,772 6.03.04 Public-Private Partnership – PPP -10,254 0 6.03.05 Program Contract - Commitments -33,570 0 6.05 Increase (Decrease) in Cash and Cash Equivalents -87,204 -375,766 6.05.01 Opening Cash and Cash Equivalents 1,915,974 2,142,079 6.05.02 Closing Cash and Cash Equivalents 1,828,770 1,766,313 Page 10 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Changes in Equity – 1/1/2013 to 9/30/2013 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.04 Capital Transactions with Partners 0 0 -80,201 0 0 -80,201 5.04.08 Additional Dividends Approved 0 0 -80,201 0 0 -80,201 5.05 Total Comprehensive Income 0 0 0 1,332,834 0 1,332,834 5.05.01 Net Income for the Period 0 0 0 1,332,834 0 1,332,834 5.07 Closing Balances 6,203,688 124,255 5,307,433 1,332,834 -458,815 12,509,395 Page 11 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Changes in Equity– 1/1/2012 to 9/30/2012 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.03 Restated Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.04 Capital Transactions with Partners 0 0 -288,143 0 0 -288,143 5.04.08 Additional Dividends Approved 0 0 -288,143 0 0 -288,143 5.05 Total Comprehensive Income 0 0 0 1,146,488 0 1,146,488 5.05.01 Net Income for the Period 0 0 0 1,146,488 0 1,146,488 5.07 Closing Balances 6,203,688 124,255 3,929,810 1,146,488 -953 11,403,288 Page 12 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form– September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company Financial Statements/Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2013 to 9/30/2013 YTD Previous Year 1/1/2012 to 9/30/2012 7.01 Revenue 8,685,531 8,149,228 7.01.01 Operating Revenue 7,019,546 6,500,917 7.01.02 Other Revenue 46,095 53,341 7.01.03 Revenue from the Construction 1,703,814 1,740,969 7.01.04 Allowance for/Reversal of Doubtful Accounts -83,924 -145,999 7.02 Inputs Acquired from Third Parties -3,427,063 -3,398,090 7.02.01 Costs of Sales and Services -2,930,336 -2,818,116 7.02.02 Materials, Energy, Outsourced Services and Other -478,060 -499,291 7.02.04 Other -18,667 -80,683 7.03 Gross Value Added 5,258,468 4,751,138 7.04 Retentions -600,309 -543,702 7.04.01 Depreciation, Amortization and Depletion -600,309 -543,702 7.05 Net Value Added Produced 4,658,159 4,207,436 7.06 Value Added Received through Transfer 271,116 223,001 7.06.01 Equity in the Earnings (Losses) of Joint Ventures 1,476 -3,643 7.06.02 Finance Income 269,640 226,644 7.07 Total Value Added to Distribute 4,929,275 4,430,437 7.08 Value Added Distribution 4,929,275 4,430,437 7.08.01 Personnel 1,310,712 1,148,828 7.08.01.01 Direct Compensation 876,532 774,184 7.08.01.02 Benefits 355,158 302,641 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 79,022 72,003 7.08.02 Taxes and Contributions 1,501,986 1,241,548 7.08.02.01 Federal 1,429,291 1,176,037 7.08.02.02 State 42,733 38,764 7.08.02.03 Municipal 29,962 26,747 7.08.03 Value Distributed to Providers of Capital 783,743 893,573 7.08.03.01 Interest 733,499 847,571 7.08.03.02 Rental 50,244 46,002 7.08.04 Value Distributed to Shareholders 1,332,834 1,146,488 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 1,332,834 1,146,488 Page 13 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 1. Financial highlights R$ million 3Q12 3Q13 Var. (R$) % 9M12 9M13 Var. (R$) % (+) Gross operating revenue 2,393.2 130.3 5.8 6,500.9 7,019.6 518.7 8.0 - (+) Construction revenue 551.4 (60.9) (9.9) 1,741.0 1,703.8 (37.2) (2.1) - (-) COFINS and PASEP taxes 172.2 8.0 4.9 478.2 509.7 31.5 6.6 - () Net operating revenue 2,772.4 61.4 2.3 7,763.7 8,213.7 450.0 5.8 - (-) Costs and expenses 1,401.0 11.6 0.8 4,011.7 4,272.0 260.3 6.5 - (-) Construction costs 539.5 (59.7) (10.0) 1,704.1 1,668.6 (35.5) (2.1) - (+) Equity result 1.7 2.3 (383.3) (3.6) 1.5 5.1 (141.7) - (+) Other operating revenues/expenses 11.7 71.2 (119.7) (32.7) 22.1 54.8 (167.6) - () Earings before financial result, income tax and social contrib. 845.3 183.0 27.6 2,012.2 2,296.7 284.5 14.1 - (+) Net financial result (119.9) (10.6) 9.7 (395.6) (299.9) 95.7 (24.2) - () Earnings before income tax and social contribution 725.4 172.4 31.2 1,616.6 1,996.8 380.2 23.5 - (+) Income tax and social contribution (250.4) (59.2) 31.0 (470.1) (663.9) (193.8) 41.2 - Net income 475.0 113.2 31.3 1,146.5 1,332.9 186.4 16.3 - Earnings per share (R$) 0.69 1.68 1.95 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 3Q12 3Q13 Var. (R$) % 9M12 9M13 Var. (R$) % Net income 361.8 475.0 113.2 31.3 1,146.5 1,332.9 186.4 16.3 (+) Income tax and social contribution 191.2 250.4 59.2 31.0 470.1 663.9 193.8 41.2 (+) Net financial result 109.3 119.9 10.6 9.7 395.6 299.9 (95.7) (24.2) (+) Other operating revenues/expenses 59.5 (11.7) (71.2) (119.7) 32.7 (22.1) (54.8) (167.6) () Earnings before financial result (EBIT) 721.8 833.6 111.8 15.5 2,044.9 2,274.6 229.7 11.2 (+) Depreciation and amortization 180.2 208.4 28.2 15.6 543.7 600.3 56.6 10.4 () Adjusted EBITDA* 902.0 1,042.0 140.0 15.5 2,588.6 2,874.9 286.3 11.1 (%) Adjusted EBITDA margin 33.3 37.6 33.3 35.0 (*) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 3Q13, net operating revenue reached R$ 2.8 billion, a 2.3% growth compared to 3Q12. Costs and expenses, including construction costs, dropped 2.4%, from R$ 2.0 billion in 3Q12 to R$ 1.9 billion in 3Q13. EBIT grew 15.5%, from R$ 721.8 million in 3Q12 to R$ 833.6 million in 3Q13. Adjusted EBITDA increased 15.5%, from R$ 902.0 million in 3Q12 to R$ 1,042.0 million in 3Q13. The adjusted EBITDA margin moved from 33.3% in 3Q12 to 37.6% in 3Q13. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 46.4% in 3Q13 (42.4% in 3Q12). Net income grew 31.3%, from R$ 361.8 million in 3Q12 to R$ 475.0 million in 3Q13. 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.3 billion in 3Q12 to R$ 2.4 billion in 3Q13, an increase of R$ 130.3 million or 5.8%. The main factors that led to this variation were: · Tariff adjustment of 5.15% since September 2012; · The tariff repositioning index of 2.35% applied since April 2013; and · Increase of 2.0% in the Company’s total billed volume (1.9% in water and 2.1% in sewage). Page 14 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 The less-than-expected growth was due to the conclusion of the implementation of TACE 1 services in municipalities in the interior region in 2Q12, which led to a decline in the number of days of unbilled water, decreasing the revenue estimated for June 2012. This reduced estimate caused a smaller reversal in July 2012, significantly affecting the variations presented in the periods analyzed. Disregarding the non-recurring facts mentioned above, operating revenue increased approximately 10.0%. 3. Construction revenue Construction revenue decreased R$ 60.9 million or 9.9%, when compared to 3Q12. Despite the decrease recorded in the quarter over quarter comparison, year to date comparison recorded a slight 2.1% drop. 4. Billed volume The following tables show the water and sewage billed volume per customer category and region in 3Q12, 3Q13, 9M12 and 9M13. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water+Sewage Category 3Q12 3Q13 % 3Q12 3Q13 % 3Q12 3Q13 % Residencial 380.3 387.2 1.8 314.6 322.2 2.4 694.9 709.4 2.1 Commercial 43.6 43.8 0.5 40.4 40.7 0.7 84.0 84.5 0.6 Industrial 9.5 10.0 5.3 10.8 11.0 1.9 20.3 21.0 3.4 Public 14.4 13.8 (4.2) 11.2 10.7 (4.5) 25.6 24.5 (4.3) Total retail 447.8 454.8 1.6 377.0 384.6 2.0 824.8 839.4 1.8 Wholesale 74.8 74.5 (0.4) 7.5 7.9 5.3 82.3 82.4 0.1 Reused water 0.1 3.2 - 0.1 3.2 - Total 522.7 532.5 1.9 384.5 392.5 2.1 907.2 925.0 2.0 9M12 9M13 % 9M12 9M13 % 9M12 9M13 % Residencial 1,136.4 1,159.9 2.1 936.9 962.1 2.7 2,073.3 2,122.0 2.3 Commercial 129.1 130.6 1.2 119.9 121.5 1.3 249.0 252.1 1.2 Industrial 28.4 29.3 3.2 31.7 33.3 5.0 60.1 62.6 4.2 Public 41.6 40.7 (2.2) 32.3 31.6 (2.2) 73.9 72.3 (2.2) Total retail 1,335.5 1,360.5 1.9 1,120.8 1,148.5 2.5 2,456.3 2,509.0 2.1 Wholesale 221.8 223.5 0.8 21.0 22.7 8.1 242.8 246.2 1.4 Reused water 0.3 11.8 - 0.3 11.8 - Total 1,557.6 1,595.8 2.5 1,141.8 1,171.2 2.6 2,699.4 2,767.0 2.5 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water+Sewage Region 3Q12 3Q13 % 3Q12 3Q13 % 3Q12 3Q13 % Metropolitan 296.6 300.9 1.4 252.9 257.0 1.6 549.5 557.9 1.5 Regional (2) 151.2 153.9 1.8 124.1 127.6 2.8 275.3 281.5 2.3 Total retail 447.8 454.8 1.6 377.0 384.6 2.0 824.8 839.4 1.8 Wholesale 74.8 74.5 (0.4) 7.5 7.9 5.3 82.3 82.4 0.1 Reused water 0.1 3.2 - 0.1 3.2 - Total 522.7 532.5 1.9 384.5 392.5 2.1 907.2 925.0 2.0 9M12 9M13 % 9M12 9M13 % 9M12 9M13 % Metropolitan 880.0 896.6 1.9 748.9 764.5 2.1 1,628.9 1,661.1 2.0 Regional (2) 455.5 463.9 1.8 371.9 384.0 3.3 827.4 847.9 2.5 Total retail 1,335.5 1,360.5 1.9 1,120.8 1,148.5 2.5 2,456.3 2,509.0 2.1 Wholesale 221.8 223.5 0.8 21.0 22.7 8.1 242.8 246.2 1.4 Reused water 0.3 11.8 - 0.3 11.8 - Total 1,557.6 1,595.8 2.5 1,141.8 1,171.2 2.6 2,699.4 2,767.0 2.5 (1) Unaudited (2) Including coast and countryside 1 TACE (External Commercial Service Technician) – allows the metering and issuing of water and sewage bills immediately at the client’s door. Consumers can ask questions more conveniently. The technician can also issue a copy of the bill, request repairs, provide water saving tips and make changes to the clients’ registration. Page 15 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5. Costs, administrative expenses, selling and construction In 3Q13, costs, administrative, selling and construction expenses, dropped 2.4% (R$ 48.1 million). Excluding construction costs, total costs and expenses grew 0.8%. As a percentage of net revenue, cost and expenses decreased from 73.4% in 3Q12 to 70.0% in 3Q13. R$ million 3Q12 3Q13 Var. (R$) % 9M12 9M13 Var. (R$) % Payroll and benefits 426.7 489.1 62.4 14.6 1,276.6 1,442.9 166.3 13.0 Supplies 46.1 48.8 2.7 5.9 129.8 142.4 12.6 9.7 Treatment supplies 39.1 63.6 24.5 62.7 135.1 183.7 48.6 36.0 Services 261.5 285.0 23.5 9.0 779.1 808.9 29.8 3.8 Electric power 144.8 133.1 (11.7) (8.1) 442.8 410.9 (31.9) (7.2) General expenses 209.7 134.0 (75.7) (36.1) 501.2 535.8 34.6 6.9 Tax expenses 10.7 11.3 0.6 5.6 56.8 63.2 6.4 11.3 Sub-total 1,138.6 1,164.9 26.3 2.3 3,321.4 3,587.8 266.4 8.0 Depreciation and amortization 180.2 208.4 28.2 15.6 543.7 600.3 56.6 10.4 Credit write-offs 70.6 27.7 (42.9) (60.8) 146.0 83.9 (62.1) (42.5) Sub-total 250.8 236.1 689.7 684.2 Costs and expenses 1,389.4 1,401.0 11.6 0.8 4,011.1 4,272.0 260.9 6.5 Construction costs 599.2 539.5 (59.7) (10.0) 1,704.1 1,668.6 (35.5) (2.1) Costs, adm., selling and construction expenses 1,988.6 1,940.5 5,715.2 5,940.6 225.4 3.9 % of net revenue 73.4 70.0 73.6 72.3 5.1. Payroll and benefits In 3Q13 payroll and benefits grew R$ 62.4 million or 14.6%, from R$ 426.7 million to R$ 489.1 million, due to the following: · 8.0% increase in wages since May 2013 and the implementation of the Company’s new career and wage plan, with an impact of approximately R$ 27.8 million; · Provision referring to TAC (Conduct Adjustment Term) of retirees increased by R$ 9.8 million, mainly due to the 8.0% wage adjustments since May 2013, and changes in the period; · R$ 9.7 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions; · R$ 3.2 million increase in meal expenses, mainly due to the 13.6% adjustment on meal voucher in May 2013, settled in the collective bargaining agreement; and · R$ 2.4 million increase referring to the Profit Sharing Program, chiefly due to salary adjustment in May 2013, settled in the collective bargaining agreement, connected with the implementation of the Company’s new job and salary plan. 5.2. Supplies In 3Q13, expenses with supplies increased by R$ 2.7 million or 5.9%, when compared to the previous year, from R$ 46.1 million to R$ 48.8 million, mostly due to preventive maintenance in several water and sewage systems, in the amount of R$ 2.6 million. 5.3. Treatment supplies Treatment supplies expenses in 3Q13 were R$ 24.5 million or 62.7% higher than in 3Q12, from R$ 39.1 million to R$ 63.6 million. The main factors for this variation were: · Increase of R$ 6.9 million due to the higher consumption of activated carbon in the Taiaçupeba Water Treatment Station - WTS, due to the proliferation of algae in the system’s reservoirs; Page 16 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · Increase of R$ 6.2 million in expenses with aluminum polychloride and ammonium nitrate, mainly due to price adjustments; · Increase of R$ 2.0 million in the consumption of iron sulfate, especially at the Rio Grande WTS, due to higher turbidity seen in raw water; · Higher consumption of hydrogen peroxide, increasing R$ 1.7 million, as a result of the increase in consumption at the Taiaçupeba and Jundiaí WTS due to the proliferation of algae; and · Higher chlorine consumption, with R$ 1.5 million increase, mainly due to a greater need of disinfecting raw water in Baixo Cotia and Rodolfo WTSs, combined with adjustment made in the product price. 5.4. Services In 3Q13 this item grew R$ 23.5 million or 9.0%, from R$ 261.5 million to R$ 285.0 million. The main factors were: · Increase of R$ 12.5 million due to the reversion of provision with expenses in 3Q12, regarding the conclusion of the agreement settled with the Municipal Government of São Paulo; and · Maintenance in the water and sewage network connections, in the amount of R$ 6.6 million, due to the intensification of services in several areas of operation of the Company. 5.5. Electric power This item decreased R$ 11.7 million, or 8.1%, from R$ 144.8 million in 3Q12 to R$ 133.1 million in 3Q13, mainly due to the average decrease of 22.7% in the Tariff for the Use of Distribution System (TUSD), as a consequence of Provisional Presidential Decree 579/12 and Law 12,783/13. 5.6. General expenses R$ 75.7 million or 36.1% decrease, from R$ 209.7 million in 3Q12 to R$ 134.0 million in 3Q13 chiefly due to the additional provision for labor risks in 3Q12, totaling R$ 27.9 million referring to reversals made in 3Q13, provisions for environmental risks totaling R$ 19.7 million and provision for civil risks totaling R$ 14.8 million. 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 28.2 million or 15.6%, from R$ 180.2 million in 3Q12 to R$ 208.4 million in 3Q13, due to the transfer of works to the operating intangible asset, with a net increase of R$ 2.1 billion. 5.8. Credit write-offs Credit write-offs decreased R$ 42.9 million or 60.8%, from R$ 70.6 million in 3Q12 to R$ 27.7 million in 3Q13, chiefly due to the additional provision held in 3Q12, in the amount of R$ 41.2 million. Page 17 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 6. Other operating revenues/expenses Other operating revenues/expenses recorded a positive variation of R$ 71.2 million, chiefly due to: R$ 69.3 million decrease in other operating expenses, chiefly due to: (i) indication of intangible assets recoverable value losses in 3Q12, totaling R$ 35.1 million; and (ii) provision for intangible asset inventory losses in 3Q12, totaling R$ 35.1 million. 7. Net Financial expenses R$ milion 3Q12 3Q13 Var. % Financial expenses, net of revenues (45.0) 39.1 (46.5) Net monetary variation (25.2) (74.9) (49.7) 197.2 Net financial 9.7 7.1. Financial expenses, net of revenues R$ million 3Q12 3Q13 Var. % Financial expenses Interest and charges on domestic loans and financing 75.0 63.0 (12.0) (16.0) Interest and charges on international loans and financing 22.5 18.7 (3.8) (16.9) Other financial expenses 41.2 22.9 (18.3) (44.4) Total financial expenses 138.7 104.6 Financial revenues 54.6 59.6 5.0 9.2 Financial expenses, net of revenues 84.1 45.0 7.1.1. Financial expenses In 3Q13 financial expenses dropped R$ 34.1 million, or 24.6%. The main reasons for this result were: · Other financial expenses: decrease of R$ 18.3 million due to the reversion of interest over provisions for lawsuits; and · Decrease in R$ 12.0 million in interest and charges on domestic loans and financing, due to the change in debt (issue of the 17 th debenture in February 2013 and anticipation of the amortization of the 11 th debenture balance). 7.1.2. Financial revenues Financial revenues increased by R$ 5.0 million due to the interest over installment agreements, and income from financial investment. 7.2. Monetary variation on assets and liabilities R$ million 3Q12 3Q13 Var. % Monetary variation on loans and financing 0.3 0.3 - - Currency exchange variation on loans and financing 23.1 86.7 63.6 275.3 Other monetary/exchange rate variation 15.4 3.4 (12.0) (77.9) Monetary variation on liabilities 38.8 90.4 51.6 133.0 Monetary variation on assets 13.6 15.5 1.9 14.0 Net monetary variation 25.2 74.9 49.7 197.2 Page 18 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 7.2.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 3Q13 was R$ 51.6 million higher than in 3Q12, specially: · Increase of R$ 63.6 million in exchange rate variation over loans and financing , mainly deriving from lower capitalization of these expenses in the intangible assets in 2013; and · Decrease in other monetary/exchange variation in the amount of R$ 12.0 million due to a higher provision for lawsuits in 3Q12, resulting in a decrease of R$ 13.2 million in the period. 7.2.2. Monetary variation on assets Monetary variation on assets increased by R$ 1.7 million in 3Q13, chiefly due to updates on installments agreements. 8. Income tax and social contribution Income tax and social contribution expenses increased by R$ 59.2 million, due to increase in the tax basis in the period. 9. Operating indicators The water loss ratio continues dropping and ended 3Q13 at 25%. It is worth mentioning that out of funds raised with JICA in early 2012, totaling approximately R$ 1.5 billion, nearly R$ 1 billion referring to the execution of services and Program management are in the final phase of contract. The remaining R$ 500 million referring to the works will be used as of 2015. Operating indicators* 3Q12 3Q13 % Water connections 7,627 7,833 2.7 Sewage connections 6,073 6,278 3.4 Population directy served - water 24.2 24.5 1.2 Population directy served - sewage 20.9 21.3 1.9 Number of employees 14,666 15,097 2.9 Water volume produced (3) 2,285 2,273 (0.5) Water losses (%) 25.8 25.0 (3.1) In thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited Page 19 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the financial statements Version: 1 (All amounts in thousands of Brazilian reais - R$, unless otherwise stated) 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo ("SABESP" or the "Company") is a mixed-capital company headquartered in São Paulo, at Rua Costa Carvalho, 300, CEP 05429-900, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services in the State of São Paulo, as well as it supplies treated water on a wholesale basis. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The objective set in the new vision of SABESP is to be recognized as the company that ensured universal access to water and sewage services in its marketplace, in a sustainable and competitive manner, with excellence in customer service. On September 30, 2013, the Company operated water and sewage services in 364 municipalities of the State of São Paulo. The municipality of Mogi das Cruzes has two partial concession agreements, one agreement was renewed and the other one will expire. Most of these municipalities operations are based on 30-year concession agreements . SABESP is not temporarily operating in some municipalities due to judicial orders under ongoing lawsuits: Iperó, Cajobi, Álvares Florense, Macatuba and Embaúba, w hose carrying amount of these municipalities' intangible assets was R$11,352 on September 30, 2013. On September 30, 2013, a total of 62 concessions had expired and are being negotiated. From 2013 to 2034, 38 concessions will expire . Management believes that all concessions expired and not yet renewed will result in new contracts, disregarding the risk of discontinuity in the provision of municipal water supply and sewage services. By September 30, 2013, a total of 265 program and metropolitan contracts were signed (258 contracts on December 31, 2012 ). On September 30, 2013, the carrying amount of intangible assets used in the 62 concessions of the municipalities under negotiation totaled R$5,893,872, accounting for 25.32% of total, and the related gross revenue totaled R$1,394,501 in the nine-month period ended September 30, 2013, accounting for 15.99% of total. The Company's operations are concentrated in the municipality of São Paulo, which represents 51.56% of the gross revenue on September 30, 2013 (51.39% in September 2012) and 42.56% of intangible assets (43.51% in December 2012 ). On June 23, 2010, the State of São Paulo through its Governor, the Municipality of São Paulo represented by its mayor, the Company and the regulatory agency “Sanitation and Energy Regulatory Agency – ARSESP” as intervening and consenting parties signed an agreement to share the responsibility for water supply and sewage services to the Municipality of São Paulo based on a 30-year concession agreement. This agreement is extendable for another 30 years, pursuant to the law. This agreement sets forth SABESP as the exclusive service provider and designates ARSESP as regulator, establishing prices, controlling and monitoring services. Page 20 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – September 30, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the financial statements Version: 1 Also, on June 23, 2010, the State of São Paulo, the municipality of São Paulo and SABESP signed the “Public utility services agreement for water supply and sewage”, a 30-year term which is extendable for another 30 years. This agreement involves the following activities: i. protection of the sources of water in collaboration with other agencies of the State and the municipality; ii. capture, transport and treat of water; iii. collect, transport, treatment and final dispose of sanitary sewage; and iv. adoption of other actions of basic and environmental sanitation actions. In the municipality of Santos, in the Santos coast region, which has a significant population, the Company operates under an authorization by public deed, a situation similar to other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of companies composing it . As of September 30, 2013 the carrying amount of the municipality of Santos’ intangible assets was R$335,469 (
